Order entered December 4, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-01172-CV

                       SATFRAZ TAJ AND ZUBEDA TAJ, Appellants

                                               V.

    HIGHLANDER COMMUNITY SERVICES AND INVESTMENT, LLC, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-02669-2018

                                           ORDER
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell

       Based on this Court’s opinion of this date, we AFFIRM the trial court’s October 25,

2019 order setting the supersedeas bond.       This Court’s November 4, 2019 order staying

enforcement of the judgment pending its review of the supersedeas bond will be lifted in ten days

from the date of this order.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE